Krivosha, C.J.,
concurring.
I concur in the result reached by the majority in this opinion. I do not, however, believe that the majority was required to “assum[e] the authority of the juvenile court to expunge records independent of statute,” and I believe that any discussion by the majority regarding whether the juvenile court has such independent authority is mere dictum. The statute in this case clearly provided that the juvenile court did not have authority to expunge the record. That was the issue presented to us and the only one which we need decide. Whether the separate juvenile court has inherent authority to expunge a record is a matter which should best be left for another day when the question is properly and directly presented to us.